         Case 1:21-cv-01032-PAE Document 38 Filed 09/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SIETEL SINGH GILL, individually and on behalf of other
similarly situated individuals,
                                                                        21 Civ. 1032 (PAE)
                                       Plaintiff,
                        -v-                                            NOTICE OF INITIAL
                                                                       PRETRIAL
 NATIONAL FOOTBALL LEAGUE, a New York                                  CONFERENCE
 unincorporated association, and NFL ENTERPRISES
 LLC, a Delaware limited liability company,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the parties’ letters regarding discovery and a case management

plan. Dkts. 36, 37. An initial pretrial conference is hereby scheduled for September 29, 2021 at

10 a.m. This conference will be held telephonically. The parties should call into the Court’s

dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the

pound (#) key. Counsel are directed to review the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for

the Court’s procedures for telephonic conferences and for instructions for communicating with

chambers. The Court will take up the parties’ pending dispute—over whether discovery should

be stayed while defendants’ motion to dismiss is pending—at this conference.

       All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time, and counsel are directed to appear promptly. All pretrial conferences

must be attended by the attorney who will serve as principal trial counsel.
         Case 1:21-cv-01032-PAE Document 38 Filed 09/07/21 Page 2 of 3




       The Court directs counsel for all parties to:

              Confer with each other prior to the conference regarding settlement and each of

               the other subjects to be considered at a Federal Rule of Civil Procedure 16

               conference.

              Prepare a Civil Case Management Plan and Scheduling Order in accordance with

               the Court’s Individual Rules, available at

               https://nysd.uscourts.gov/hon-paul-engelmayer, to be submitted to the Court no

               later than September 23, 2021.

              Prepare a joint letter, not to exceed three pages in length, to be submitted to the

               Court no later than September 23, 2021, addressing the following topics in

               separate paragraphs: (1) a brief description of the case, including the factual and

               legal bases for the claim(s) and defense(s), and the history of the case; (2) any

               contemplated motions; (3) the prospect for settlement; and (4) the parties’ views

               as to whether discovery should proceed while the motion to dismiss under Rule

               12(b)(6) is pending. For the Court’s convenience, the parties are requested to set

               forth the date and time of the conference in the opening paragraph of the letter.

              Register as filing users in accordance with the Procedures for Electronic Case

               Filing prior to the date of the initial pretrial conference.

       If this case has been settled or otherwise terminated, counsel are not required to appear,

provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination

is sent prior to the date of the conference via e-mail to the Orders and Judgment Clerk at the

following e-mail address: orders_and_judgments@nysd.uscourts.gov.

       Requests for adjournment may be made only in a writing received no later than two

business days before the conference. The written submission must comply with Section 1.E of

the Court’s Individual Rules. Unless counsel are notified that the conference has been

adjourned, it will be held as scheduled.



                                                  2
          Case 1:21-cv-01032-PAE Document 38 Filed 09/07/21 Page 3 of 3




       Plaintiff’s counsel is directed (1) serve a copy of this order upon all attorneys in this

action, and (2) to file proof of such notice with the Court. If plaintiff’s counsel is unaware of the

identity of counsel for any of the parties, plaintiff’s counsel must forthwith send a copy of this

order to that party personally.


       SO ORDERED.


                                                              PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: September 7, 2021
       New York, New York




                                                  3
